Citation Nr: 0512883	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the veteran's claim 
of entitlement to a TDIU.  In April 2004, the Board remanded 
the case for additional development.  That development has 
been accomplished and case is once again before the Board for 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected disabilities include 
residuals of a cervical disc injury at C6-7 with degenerative 
joint disease and radiculopathy, rated as 60 percent 
disabling; diplopia secondary to paresis of the left superior 
oblique muscles, rated as 30 percent disabling; and history 
of a cerebral concussion and residuals of a fracture of the 
left fourth metacarpal, each of which are rated at the 
noncompensable (zero percent) level.  His combined disability 
evaluation is 70 percent.

3.  The veteran worked as a driver from January 1995 to 
October 1995, an electrician until February 1997, and a 
security officer from July 1997 to November 1998; he 
graduated from high school and has two years of college 
education.  

4.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a TDIU because he 
is unable to secure or maintain gainful employment due to his 
service-connected disabilities involving his cervical spine 
and diplopia.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision 
issued in March 2003, a statement of the case (SOC) issued in 
June 2003, a supplemental statement of the case (SSOC) issued 
in February 2005, as well as letters by the RO dated in 
January 2003 and the Appeals Management Center (AMC) dated in 
May 2004.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the 
letters by the RO and the AMC notified the veteran of the 
division of responsibility between himself and VA in 
obtaining evidence needed to substantiate his claim.  The 
Board notes that the May 2004 letter was not provided prior 
to the initial RO adjudication of his claim, as required by 
the recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the Board finds that any defect 
with respect to the VCAA notice requirement in this case is 
harmless error, as the content of the notice fully complies 
with the requirements of 38 U.S.C.  § 5103(a) and 38 C.F.R.  
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005). 

In Pelegrini, the Court held that a VCAA notice consistent 
with 38 U.S.C.               § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  Pursuant to the Board's 
remand, moreover, the veteran's vision and cervical spine 
were evaluated by VA in May 2004 and June 2004.  Both 
examination reports include medical opinions concerning the 
impact of his service-connected disabilities on his ability 
work.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The veteran claims that he is unable to secure or maintain 
gainful employment as a result of his service-connected 
cervical spine disability and diplopia.  In particular, he 
maintains that he is unable to pursue his profession as an 
electrician because of pain in his cervical spine and an 
inability to work with his hands above his head.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The veteran is currently service-connected for residuals of a 
cervical disc injury at C6-7 with degenerative joint disease 
and radiculopathy, rated as 60 percent disabling; diplopia 
secondary to paresis of the left superior oblique muscles, 
rated as 30 percent disabling; and history of a cerebral 
concussion and residuals of a fracture of the left fourth 
metacarpal, each of which are rated at the noncompensable 
level.  A combined disability evaluation of 70 percent has 
been in effect since November 1997.  In light of the 
foregoing, the veteran satisfies the minimum percentage 
requirements for individual unemployability under 38 C.F.R. § 
4.16(a).  The question remains, however, whether these 
disabilities render him unable to obtain and retain 
substantially gainful employment.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19. 

In this case, the veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  The record shows that the veteran graduated from 
high school and completed two years of college.  He worked as 
a driver for an agency caring for mentally challenged 
children from January 1995 to October 1995, as an electrician 
from October 1995 to February 1997, and as a security officer 
from July 1997 to November 1998. 

In a March 1997 letter, a former employer explained that the 
veteran's employment was terminated because his service-
connected disability imposed physical limitations on his 
ability to perform the required occupational tasks.  In a VA 
Form 21-4192, dated in February 2003, another former employer 
indicated that the veteran had worked as a security officer 
from July 1997 to November 1998, with no explanation for why 
he left that job. 

The medical evidence, however, does not support the veteran's 
contention that he is totally and permanently unemployable 
due to his service-connected cervical spine disability.  
Instead, the evidence suggests that the veteran may be unable 
to work because of his nonservice-connected nerve entrapment 
disorder of the upper extremities.  (In an August 1999 
decision, the Board denied service connection for this 
disability.)  

A November 1997 VA treatment record includes a medical 
opinion that the veteran would not be ready to return to work 
for two months.  When seen in December 1997, a VA clinician 
noted that the veteran would not be ready to return to work 
for four more months because of back and neck pain.  

A neurological evaluation performed in March 1998 found that 
the veteran could not work for six months due to hand 
problems caused by nerve entrapment.  An October 1998 VA 
treatment record also contains a medical opinion that the 
veteran stopped working as an electrician because of pain and 
numbness in both hands due to his nonservice-connected nerve 
entrapment.

The veteran was afforded a VA examination in June 1998.  The 
examiner indicated that, concerning the veteran's degree of 
employability, the March 1998 neurological report indicating 
that the veteran's inability to work was only temporary, as 
it was effective for six months.  The examiner further 
explained that, in any case, the veteran's nerve entrapment 
disorder that caused this six month period of unemployability 
was a nonservice-connected disability with its origins in the 
elbows and wrists.

Pursuant to the Board's remand, the AMC requested all 
outstanding medical records from the St. Louis Medical 
Center.  Medical records from that facility dated from 1997 
to 2004 were obtained and associated with the claims file.  
Although these records show treatment for the veteran's 
service-connected cervical spine disability and diplopia, as 
well as several nonservice-connected disorders, none contain 
a medical opinion concerning the veteran's ability to secure 
or maintain employment. 

The Board's remand also instructed that the veteran be 
afforded appropriate examinations to determine the impact of 
his service-connected disabilities on his ability to work.  
At an eye examination in June 2004, a VA examiner concluded 
that the veteran should be able to retain employment based on 
his ocular findings.  

At a VA general medical examination in May 2004, the examiner 
recorded the veteran's medical history concerning his 
service-connected disabilities as well as his nonservice-
connected carpal tunnel syndrome.  The veteran's current 
complaints included chronic pain in the back of his neck and 
both shoulders.  He also complained of numbness radiating 
down the right upper extremity to his ring and little 
fingers.  He rated his pain between 4 and 7 on a pain scale 
from 1 to 10.  He reported that pain was aggravated with 
lifting and that he could lift up to 25 pounds on an 
occasional basis, but not repetitively.  He stated that 
repetitive activity or repetitive lifting of 10 pounds caused 
pain.  

The examiner noted that the veteran was still unemployed.  
The veteran explained that he lost his job as an electrician 
because pain and weakness in his hands had caused him to drop 
objects.  However, the examiner noted that the veteran 
developed carpal tunnel syndrome while working as an 
electrician; thus, the veteran apparently had a combination 
of impairments.  It was noted that he was not able to perform 
activities which required significant lifting or repetitive 
pushing, pulling, or hand activities.  However, he was able 
to perform activities of daily living such as light household 
chores and mowing the lawn.  He denied periods of 
incapacitation due to neck pain, although he reported a few 
days in which he would completely rest. 

X-rays of the cervical spine revealed moderate degenerative 
disc disease and spondylitic changes from C4 to C7, with no 
acute bony abnormality.  Following a physical examination, 
the diagnoses included degenerative disc disease of the 
cervical spine with radicular symptoms in the right upper 
extremity; cerebral concussion with no residual headaches or 
seizure disorder; and residuals of a left fourth metacarpal 
fracture with no functional impairment.  With respect to 
employability, the examiner provided the following opinion:

Based upon his complaints of neck pain with right 
upper extremity radicular symptoms, the veteran 
would be limited to light activities avoiding 
lifting more than 20 pounds occasionally and not 
more than 10 pounds on a repetitive basis.  He does 
have carpal tunnel syndrome, which adds to his 
symptoms and he also has tenderness in both cubital 
tunnels of the elbows consistent with ulnar 
neuropathy, but these are not service-connected 
issues.  Regarding the left hand, his grip function 
was normal.  He would also be precluded from 
overhead work due to pain in the necks due to his 
degenerative arthritis. 

The VA general medical examiner also concluded that the 
veteran had no residual headaches or seizure disorder from 
the service related cerebral concussion, and no functional 
impairment from the left fourth metacarpal fracture.

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a TDIU.  The only compensably rated 
service-connected disabilities include diplopia and a 
cervical spine disability.  However, no medical evidence 
indicates that the veteran is unable to secure or maintain 
gainful employment as a result of these disabilities.  
Instead, the medical evidence indicates that the veteran is 
unable to work because of symptoms related to his nonservice-
connected nerve entrapment disorder, which the Board 
determined is unrelated to his cervical spine disability.  

First, a VA examiner in June 2004 opined that the veteran 
should be able to retain employment based on his ocular 
findings.  Second, although the record shows that the veteran 
was unable to work for approximately six months in 1997 due 
to back and neck pain, no medical professional has indicated 
that the veteran is permanently unable to work because of his 
cervical spine disability.  A VA examiner in June 1998 
indicated that the veteran's inability to work during the six 
month period in 1997 was only temporary and, in any event, 
attributable to his nonservice-connected nerve entrapment 
disorder.  This opinion is consistent with the June 1998 
neurological evaluation report which noted that the veteran's 
nerve entrapment disorder was the cause of the veteran's six 
month period of unemployability.  Similarly, a VA examiner in 
May 2004 also suggested that the veteran inability to work 
was due to symptoms related to "nonservice-connected 
issues", namely carpal tunnel syndrome with ulnar 
neuropathy.  Thus, no medical evidence supports the veteran's 
claim that he is unable to secure or maintain gainful 
employment because of his service-connected disabilities. 

The only evidence in support of the veteran's claim includes 
lay statements by the veteran and a former employer, who 
indicated that the veteran's employment was terminated in 
1997 because of a service-connected disability.  However, the 
Board notes that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran or his former employer possess the medical training 
and expertise necessary to distinguish the symptoms relating 
to a cervical spine disability as opposed to a nerve 
entrapment disorder, their lay statements are of no probative 
value in this regard.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
TDIU.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).  Hence, the appeal must be denied.






ORDER

The claim for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


